J-S25027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
                v.                        :
                                          :
                                          :
 KRISTOFER TRENT PARZYCK                  :
                                          :
                     Appellant            :     No. 1844 MDA 2018

           Appeal from the PCRA Order Entered October 24, 2018
     In the Court of Common Pleas of Berks County Criminal Division at
                      No(s): CP-06-CR-0000422-2016

BEFORE: STABILE, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MURRAY, J.:                     FILED: MAY 21, 2019

      Kristofer Trent Parzyck (Appellant) appeals from the order denying his

second petition, filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546, as untimely. Upon review, we affirm.

      On January 26, 2016, Appellant was charged with two counts of rape of

a child, three counts of aggravated indecent assault of a complainant less than

13 years old, corruption of minors, and three counts of indecent assault of a

complainant less than 13 years old. The charges arose from incidents alleged

to have occurred between January 1, 2011, and December 31, 2011.            On

August 24, 2016, Appellant pled guilty to one count of aggravated indecent

assault of a complainant less than 13 years old. The same day, the trial court

sentenced Appellant to 11½ to 23 months of incarceration followed by 8 years

of probation.    Pursuant to the Pennsylvania Sex Offender Registration and
J-S25027-19


Notification Act, (SORNA),1 Appellant was classified as a Tier III sex offender

and ordered to register with the Pennsylvania State Police for the remainder

of his life. See 42 Pa.C.S.A. §§ 9799.14(d)(7), 9799.15,(a)(3).

        Appellant did not file a direct appeal.      Thus, Appellant’s judgment of

sentence became final 30 days later on September 23, 2016, when the 30-

day period for filing an appeal with this Court expired. See Pa.R.A.P. 903(a).

        On September 21, 2017, Appellant filed, through counsel, a “Motion to

Bar the Applicability of Sex Offender Registration and/or Petition for Writ of

Habeas Corpus” (habeas petition or first PCRA petition).          Appellant argued

that    his   registration   and   reporting     requirements   were   illegal   under

Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), because he committed

the aforementioned offenses prior to SORNA’s effective date. In Muniz, our

Supreme Court held that retroactive application of the registration and

reporting requirements of the Pennsylvania SORNA violated the ex post facto

clauses of the United States and Pennsylvania Constitutions. Id. at 1223. On

October 24, 2017, the trial court held a hearing on Appellant’s Muniz claim.

On November 20, 2017, the trial court denied the petition.

        On November 28, 2017, Appellant filed, again through counsel, a

petition for reconsideration. Appellant argued, inter alia, that the trial court

should have treated his habeas petition as his first PCRA petition.                On



____________________________________________


1   42 Pa.C.S.A. §§ 9799.10-9799.42.

                                           -2-
J-S25027-19


December 19, 2017, the PCRA court granted Appellant’s request for

reconsideration of his habeas petition, agreeing that it should have treated

the habeas petition as his first PCRA petition. On February 16, 2018, following

a hearing and full consideration of Appellant’s Muniz claim, the PCRA court

issued notice of its intent to dismiss Appellant’s first PCRA petition pursuant

to Rule 907 of the Pennsylvania Rules of Criminal Procedure. On March 22,

2018, the PCRA court formally dismissed the petition.

      On April 9, 2018, Appellant filed a notice of appeal from the order

dismissing his first PCRA petition. On April 20, 2018, Appellant filed another

PCRA petition (second PCRA petition), once again asserting that his SORNA

registration and reporting requirements were illegal under Muniz. On May

29, 2018, the PCRA court issued notice of its intent to dismiss Appellant’s

second   PCRA    petition   based   on   our    Supreme      Court’s   decision   in

Commonwealth v. Lark, 746 A.2d 585 (Pa. 2000). In Lark, the Supreme

Court held that a PCRA petitioner cannot file a new PCRA petition while a prior

petition is still under review on appeal.      Id. at 588.    On June 21, 2018,

Appellant discontinued the appeal of his first PCRA petition. Consequently,

the PCRA court declined to dismiss Appellant’s second PCRA petition and

ordered the Commonwealth to file an answer.            On July 31, 2018, the

Commonwealth filed its answer.

      On September 26, 2018, the PCRA court issued notice of its intent to

dismiss Appellant’s second PCRA petition as untimely. On October 15, 2018,


                                     -3-
J-S25027-19


Appellant filed a response. By order dated October 24, 2018, the PCRA court

formally dismissed Appellant’s second PCRA petition.         This timely appeal

followed.2

       On appeal, Appellant presents the following issue for review:

       Whether the [PCRA] court erred and abused its discretion in
       dismissing Appellant’s petition under the Post-Conviction Relief
       Act (PCRA) by 1) failing to consider Appellant’s September 21,
       2017 Motion to Bar Applicability of Sex Offender Registration
       and/or Petition for Writ of Habeas Corpus as a PCRA petition; and
       2) by dismissing Appellant’s April 20, 2018 petition for Post-
       Conviction Relief/Petition of Reconsideration based on its belief
       that it did not have jurisdiction, where both filings were timely and
       raised the same issue, whether sex offender registration can be
       retroactively applied to Appellant.

Appellant’s Brief at 4.

       The sole issue Appellant presents on appeal directly challenges the PCRA

court’s decision to dismiss his petition as untimely. “Pennsylvania law makes

clear no court has jurisdiction to hear an untimely PCRA petition.”

Commonwealth v. Monaco, 996 A.2d 1076, 1079 (Pa. Super. 2010)

(quoting Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003)).

A petitioner must file a PCRA petition within one year of the date on which the

petitioner’s judgment became final, unless one of the three statutory

exceptions apply:

       (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the


____________________________________________


2 Both the PCRA court and Appellant have complied with Rule 1925 of the
Pennsylvania Rules of Appellate Procedure.

                                           -4-
J-S25027-19


      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1). If a petition is untimely, and the petitioner has

not pled and proven any exception, “‘neither this Court nor the trial court has

jurisdiction over the petition. Without jurisdiction, we simply do not have the

legal authority to address the substantive claims.’”        Commonwealth v.

Derrickson, 923 A.2d 466, 468 (Pa. Super. 2007) (quoting Commonwealth

v. Chester, 895 A.2d 520, 522 (Pa. 2006)).

      Until recently, a petition invoking an exception had to be filed within 60

days of the date the claim could have been presented. However, effective

December 2017, Act 146 of 2018 amended 42 Pa.C.S.A. § 9545(b)(2), and

now provides that a PCRA petition invoking a timeliness exception must be

filed within one year of the date the claim could have been presented. See

Act 2018, Oct. 24, P.L. 894, No. 146, § 2 and § 3. Although we note the

change in the law from 60 days to one year, it does not impact our disposition

of this appeal.

      In this case, there is no dispute that Appellant did not file his second

PCRA petition within one year of the date his judgment of sentence became


                                      -5-
J-S25027-19


final.    As stated above, Appellant’s judgment of sentence became final on

September 23, 2016, and he filed his second PCRA petition on April 20, 2018.

Instead, Appellant argues that we should not consider his second PCRA

petition to be untimely for two reasons: (1) because the trial court improperly

failed to treat his habeas petition as timely-filed first PCRA petition, and (2)

because the PCRA petition at issue raises the same claims relating to Muniz

that Appellant asserted in his habeas petition. We disagree.

         With respect to Appellant’s first point, as set forth above, after initially

denying Appellant’s habeas petition, the PCRA court granted his motion for

reconsideration, agreeing with Appellant’s assertion that it should have

treated his habeas petition as a PCRA petition. It was only after a hearing and

full consideration of Appellant’s Muniz claim that the PCRA court dismissed,

for a second time, Appellant’s habeas petition.         See N.T., 1/3/18, at 2-7.

Thus, contrary to Appellant’s assertion, the PCRA court did construe

Appellant’s habeas petition as a timely-filed first PCRA petition.

         Regarding his second point, our Supreme Court has consistently

rejected “various theories devised to avoid the effects of the [PCRA’s] one-

year time limitation[.]” Commonwealth v. Robinson, 837 A.2d 1157, 1157

(Pa. 2003) (citing Commonwealth v. Baroni, 827 A.2d 419 (Pa. 2003)).

Specifically, in Robinson, the extension theory was explicitly rejected after

our Supreme Court concluded that “neither the language of the statute nor

[the Supreme Court’s] decisional law authorize[] suspension of the time-bar


                                         -6-
J-S25027-19


in instances where the petitioner is . . . reiterating claims which were litigated

on a previous petition.” Id. at 1161. The Court further explained:

      [T]he . . . ‘extension’ theory ignores bedrock principles of finality.
      Once a PCRA petition has been decided and the ruling on it has
      become final, there is nothing for a subsequent petition or
      pleading to ‘extend.’ Far from continuing into perpetuity, the trial
      court's jurisdiction over a matter generally ends once an appeal is
      taken from a final order or, if no appeal is taken, thirty days elapse
      after the final order.

Id. at 1162 (internal citation omitted).

      Instantly, Appellant’s argument is nothing more than an attempt to

utilize the “extension” theory to circumvent the PCRA’s one year time

limitation. As Robinson explains, such argument has no merit.

      Finally, Appellant does not argue or discuss in his brief how his second

PCRA petition satisfies any of the timeliness exceptions of Section 9545(b)(1).

Therefore, because Appellant’s second PCRA petition is untimely and he has

not pled or proven an exception to the PCRA’s one year time limitation, we

are without jurisdiction to address the merits of Appellant’s claim.           See

Derrickson, 923 A.2d at 468.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/21/2019

                                      -7-